In an action for judgment declaratory of the rights of the plaintiffs, the representatives of the settlor of an alleged trust, order denying plaintiffs’ motion for the immediate payment to plaintiffs by defendants Darby, or one or more of them, of the sum of $1,920, and directing that the said sum be deposited by defendant Samuel E. Darby with the chamberlain of the city of New York to the credit of this action, to be held by the chamberlain subject to the further order of the court, affirmed, with ten dollars costs and disbursements to the respondents. No opinion. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.